                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:20-CV-145~D


BILLY RAY MORRISON,                         )
                                            )
                        Plaintiff,          )
                                            )
                v.                          )                      ORDER
                                            )
RAY COOPER,                                 )
                                            )
                        Defendant.          )


        On April 8, 2020, Billy Ray Morrison ("Morrison" or ''plaintifl''), appearing pro ~ filed a

motion to proceed in forma pauperis under 28 U.S.C. § 1915 [D.E. 1]. On May 1, 2020, the court

referred the motion to Magistrate Judge Numbers for frivolity review [D.E. 3]~ On May 28, 2020,

Judge Numbers issued a Memorandum and Recommendation ("M&R") and recommended this court

grant Morrison's application to proceed in forma pauperis and dismiss Morrison's complaint for

lack of subject-matter jurisdiction [D.E. 4]. Morrison did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198,200 (4th Cir. 1997). In "order to preserve for




            Case 5:20-cv-00145-D Document 5 Filed 07/01/20 Page 1 of 2
appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy. 858 F.3d239, 245 (4th Cir. 2017) (quotation omitted); United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. See Diamond, 416 F.3d at 315. Thus, the court adopts the conclusion

in the M&R that the court lacks subject-matter jurisdiction and dismisses the complaint.

       In sum, the court GRANTS plaintiff's application to proceed in forma pauperis [D.E. 1],

ADOPTS the conclusions in the M&R [D.E. 4], and DISMISSES plaintiff's complaint for lack of

subject-matter jurisdiction. Plaintiff must seek relief in state court. The clerk shall close the case.

        SO ORDERED. This _t_ day of July 2020.



                                                            ~SC.DEVER.ill
                                                            United States District Judge




                                                   2
            Case 5:20-cv-00145-D Document 5 Filed 07/01/20 Page 2 of 2
